EXHIBIT 10(v)

 

LOAN AGREEMENT

 

THIS AGREEMENT dated the February 1st, 2008.

 

BETWEEN:              LUDWIG HOLDINGS LIMITED.

 

 

(herein referred to as "The Lender")

 

AND:

 

MISTRAL VENTURES INC. a company duly incorporated pursuant to the laws of the
State of Nevada

 

 

(herein referred to as "The Borrower")

 

WHEREAS:

 

The Lender has previously advanced to the Borrower or on behalf of the Borrower
the sum of One Hundred Thousand Dollars (US 100,000.00) (the” Loan”); and

 

The Borrower has requested that the Lender advance to the Borrower, an
additional Fifty Thousand Dollars (US 50,000.00);

 

The Lender has agreed to advance to the Borrower or on behalf of the Borrower
the sum of Fifty Thousand Dollars (US 50,000.00) and extend the payment date of
the loan to February 1st , 2009; (the” Loan”); and

The parties hereto are desirous of clarifying the nature of the loan transaction
and have therefore agreed to the terms herein.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements hereinafter set forth, The Lender and The
Borrower agree as follows:

 

AMOUNTS DUE AND OWING

 

In consideration of advancing Fifty Thousand Dollars (US 50,000.00); the
Borrower agrees to pay to The Lender the sum of One Hundred and Fifty Thousand
Dollars (US 150,000.00); (the "Principal Sum") of lawful money of the United
States of America together with all interest, penalties and assessments that may
from time to time be added to the Principal Sum and are provided for in this
Agreement. For the purposes of this Agreement, the Principal Sum, together with
all interest, penalties and assessment that may from time to time be added to
the Principal Sum as provided for herein shall be referred to as the "Debt".

 

 

 

42

 



 

--------------------------------------------------------------------------------

PAYMENT DUE

 

The Debt hereby secured shall become due and payable on February 1st, 2009, or
unless waived by The Lender, upon default of payment of the Debt by The Borrower
to The Lender. Waiver of or failure by the Lender to enforce at any time or from
time to time to any of the rights extended to him by this Agreement shall not
prejudice the Lender's rights in the event of any future default or breach.

 

RIGHT TO PREPAY

 

The Borrower shall have the privilege of pre-paying the Debt to The Lender, at
any time during the currency of the loan.

 

If the Debt is repaid to The Lender by The Borrower at any time prior to
February 1st, 2009 then The Borrower will be released from any further or
continued obligations under this loan agreement.

 

INTEREST

 

In addition to the payment of the Principal Sum the Borrower agrees to pay to
The Lender interest calculated at the rate of 10% per annum.

 

PAYMENT OF COSTS

 

The Borrower shall pay for all reasonable costs, charges and expenses, including
solicitor's costs, charges and expenses, which may be incurred by The Lender in
collecting, procuring or enforcing payments of any monies in connection with
this Loan.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Borrower represents and warrants to The Lender that all matters and things
have been done and performed so as to authorize and make the creation of this
Loan Agreement and its execution legal and valid and in accordance with the
requirements of the laws relating to The Borrower and all other statutes and
laws in that regard;

 

FORM OF PAYMENT

 

All monies paid to The Lender by The Borrower shall be paid in lawful money of
The United States of America and shall be made payable to The Lender as directed
by the Lender in writing.

 

NOTICE

 

Any notice to The Lender in connection with this Agreement shall be well and
sufficiently given if sent by prepaid registered mail to or delivered to The
Lender at World Trade CTR 10 RT De Airport PO Box 1215 Geneva 15 Switzerland and
any notice so give shall be deemed to have been given if delivered, when
delivered, and if mailed, on the third business day following the day on which
it was mailed.

 

Any notice to The Borrower in connection with this Agreement shall be well and
sufficiently given if sent by prepaid registered mail to or delivered to The
Borrower at at Suite 809, 4438 West 10th Avenue, Vancouver, BC, Canada V6J 1M7
("Lender"). and any notice given shall be deemed to have been give, if
delivered, and if mailed, on the third business day following the day on this it
was mailed.

 

43

 



 

--------------------------------------------------------------------------------

The Borrower or The Lender may, by notice given in the manner herein described,
change the postal address for the giving of notices given hereunder.
JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

ENUREMENT

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

TIME

 

Time is of the essence of this Agreement

 

IN WITNESS WHEREOF the parties hereto have set their hands and seals the day and
year first above written.

 

LUDWIG HOLDINGS LIMITED

)

 

)

/s/ Steve Drayton

)

Authorized Signatory

)

                ) MISTRAL VENTURES INC.)

 

)

/s/ John Xinos

)

John Xinos, President and CFO        )

44

 



 

--------------------------------------------------------------------------------